Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL-ACTION is in response to Applicant’s amendment of 06 April 2021. Claims 1-20 are pending and have been considered as follows. 
Response to Arguments
	Applicant’s arguments with respect to the Specification Objection as set forth in the office action of 09 March 2021 have been considered and are persuasive. Therefore, the Specification Objection as set forth in the office action of 09 March 2021 has been withdrawn.
	Applicant’s arguments with respect to the Claim Objections to claims 1, 2, 15 and 16 as set forth in the office action of 09 March 2021 have been considered and are persuasive. Therefore, the Claim Objections to claims 1, 2, 15 and 16 as set forth in the office action of 09 March 2021 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 3, 11, 12 and 17 under 35 USC 112(b) as set forth in the office action of 09 March 2021 have been considered and are persuasive. Therefore, the rejection of claims 3, 11, 12 and 17 under 35 USC 112(b) as set forth in the office action of 09 March 2021 have been withdrawn.
	Applicant’s arguments with respect to the rejection of claims 15-20 under 35 USC 101 because the claimed invention is directed to non-statutory subject matter as the claims do not fall within at least one of the four categories of patent eligible subject 09 March 2021 have been considered and are persuasive. Therefore, the rejection of claims 15-20 under 35 USC 101 because the claimed invention is directed to non-statutory subject matter as the claims do not fall within at least one of the four categories of patent eligible subject matter as set forth in the office action of 09 March 2021 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more as set forth in the office action of 09 March 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-20 under 35 USC 101 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 09 March 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
It is respectfully submitted that not all the claimed elements were known in the prior art, and that, Page 19 of 22Rakshit et al. - 16/291,217even if the claimed elements were known, one of ordinary skill in the art at the time the instant application was filed could not have combined the elements as claimed by known methods with no change in their respective functions and/or with nothing more than predictable results… In this case, not all of these three findings can be reasonably made. In particular, the different sections of the reference(s) cited by the Office Action do not disclose or suggest at least some of the elements of the presently claimed invention. For instance, all the claims require calculating, using the safety awareness manager, an adjustment to an automated 

Examiner’s Response:
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Gordon discloses calculating, using the safety awareness manager, an adjustment to an automated operational control of the vehicle based on the potential safety issue and adjusting, using the safety awareness manager of the data processing system, the automated operational control of the vehicle based on the calculated adjustment (see at least Col.1 line 21-Col.2 line 12, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-42, Col.11 lines 42-46, Col.12 line 32-Col.13 line 18, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4); Gordon discloses a self-driving vehicle wherein adjustments are calculated to an automated operational control of the vehicle based on the potential safety issue so that the automated operational control of the vehicle can be adjusted accordingly based on the calculated adjustment. Gordon further discloses 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 13-14 and 18-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4, 13 and 18 recite the limitation “the operation of the vehicle”. There is insufficient antecedent basis for this limitation in each of the claims.  Moreover, it is unclear to the examiner if “the operation” is the same as “the automated operational control” recited previously or if this is a different operation. 

Claims 5, 14 and 19 are rejected as being dependent upon a rejected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US9481367B1) in view of Beggs (US20120025964A1).
Regarding claim 1, Gordon discloses a method comprising (see at least abstract) : receiving, using a safety awareness manager of a data processing (see at least Figures 1-5, Col.1 lines 48-63, Col.6 lines 5-24 and Col.12 lines 32-47); analyzing, using an image analyzer of the safety awareness manager, the image to identify an object (see at least Col.1 lines 48-66, Col.6 lines 5-24, Col.6 lines 43-63, Col.7 lines 47-54 and Col.12 lines 32-47); comparing, using the image analyzer of the safety awareness manager, of the object identified in the image with images of objects stored in a database to determine a potential safety issue associated with the object (see at least Figures 1-6, Col.1 line 48-Col.2 line 7, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-42, Col.12 line 32-Col.13 line 8, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4); calculating, using the safety awareness manager, an adjustment to an automated operational control of the vehicle based on the potential safety issue (see at least Col.1 line 48-Col.2 line 12, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-42, Col.11 lines 42-46, Col.12 line 32-Col.13 line 18, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4); and adjusting, using the safety awareness manager of the data processing system, the automated operational control of the vehicle based on the calculated adjustment (see at least Col.1 line 48-Col.2 line 12, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-42, Col.11 lines 42-46, Col.12 line 32-Col.13 line 18, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4).
Gordon discloses identifying situations/details which prevent or lower the possibility of a potential safety issue associated with the object (see at least Col.8 lines 44-61 and Col.15 lines 53-57) and calculating an adjustment to operation of the vehicle based on the potential safety issue and the identified situation/detail (see at least Col.8 lines 44-61 and Col.15 lines 53-57). Gordon fails to disclose identifying, using the (see at least Figure 8, [0070], [0072], [0074], [0077], [0078] and [0081]; while Beggs’ teachings focus on initiating or not initiating an alarm based on the set of protective roadway barriers; given Gordon’s disclosure as mapped above, one of ordinary skill in the art would find it obvious that disclosure of Gordon as modified by Beggs discloses calculating an adjustment to an automated operational control of the vehicle based on the potential safety issue and the set of protective roadway barriers and adjusting the automated operational control of the vehicle based on the calculated adjustment in order to increase accuracy of the determinations and thereof increasing safety and reliability of the system). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gordon to incorporate the teachings of Beggs of identifying, using the safety awareness manager, a set of protective roadway barriers in an area of the vehicle and the object and calculating an adjustment to the automated operational control of the vehicle based on the set of protective roadway barriers since they are both directed to avoiding a collision between an object and a vehicle and use of Beggs would increase safety and reliability of the disclosure. As discussed above, Gordon discloses how important it is to identify situations/details which prevent or lower the possibility of a potential safety issue associated with the object and calculating an adjustment to the automated operational control of the vehicle based on the potential safety issue and the identified (see at least Col.8 lines 44-61 and Col.15 lines 53-57); therefore, Beggs’ teachings regarding identifying a set of protective roadway barriers in an area of the vehicle and taking proper precautions according to/based on the set of protective roadway barriers would be very beneficial and useful to Gordon’s disclosure and would increase the safety and reliability of the disclosure. 

Regarding claim 4, Gordon discloses looking up rules associated with the potential safety issue (see at least Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-61, Col.11 line 64-Col.12 line 3, Col.12 line 32-Col.13 line 8, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4); and performing a set of actions to adjust the operation of the vehicle based on the rules associated with the potential safety issue (see at least Col.1 line 48-Col.2 line 12, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-61, Col.11 lines 42-46, Col.11 line 64-Col.12 line 3, Col.12 line 32-Col.13 line 30, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4).

Regarding claim 5, Gordon discloses instructing other vehicles in the area to perform the set of actions (see at least Figures 1-5, Col.6 lines 43-55, Col.7 lines 1-25, Col.10 lines 52-59, Col.12 lines 13-20 and Col.13 line 20-Col.14 line 2).

Regarding claim 6, Gordon discloses wherein the imaging device is a camera (see at least Figures 1-5, Col.1 lines 48-60, Col.6 lines 5-24 and Col.12 lines 32-36).

Regarding claim 7, Gordon discloses wherein the object is one of an animal and a human (see at least Figure 2, Figure 6, Col.1 lines 48-66 and Col.6 lines 33-42).

Regarding claim 8, Gordon fails to disclose wherein the set of protective roadway barriers includes at least one of a wall, a fence, a concrete barrier, and shrubbery. However, such matter is suggested by Beggs (see at least Figure 8, [0070], [0072], [0074], [0077], [0078] and [0081]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gordon to incorporate the teachings of Beggs wherein the set of protective roadway barriers includes at least one of a wall, a fence, a concrete barrier, and shrubbery since they are both directed to avoiding a collision between an object and a vehicle and use of Beggs would increase safety and reliability of the disclosure.

Regarding claim 9, Gordon discloses wherein the database associates an object profile with each object image (see at least Figures 1-6, Col.1 line 48-Col.2 line 7, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-42, Col.12 line 32-Col.13 line 8, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4), and wherein the object profile defines behavior and characteristics of a particular object and associated rules (see at least Figures 1-6, Col.1 line 48-Col.2 line 7, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-42, Col.12 line 32-Col.13 line 8, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4).

Regarding claim 10, Gordon discloses a data processing system comprising (see at least abstract, Col.1 lines 48-51 and Col.2 lines 42-47): a bus system (see at least Figure 1, Figure 4, Figure 7, Col.4 lines 45-46 and Col.18 lines 1-12); a storage device connected to the bus system (see at least Figure 1, Figure 4, Figure 7, Col.1 lines 48-60, Col.5 lines 8-18 and Col.18 lines 6-12), wherein the storage device stores a first set of program instructions (see at least Col.1 lines 48-60, Col.5 lines 8-18 and Col.18 lines 6-57); and a processor connected to the bus system (see at least Figure 1, Figure 4, Figure 7, Col.1 lines 48-60, Col.4 lines 45-46 and Col.18 lines 6-57), wherein the processor executes the program instructions (see at least Figure 1, Figure 4, Figure 7, Col.1 lines 48-60, Col.4 lines 45-48 and Col.18 lines 6-57). The rest of claim 10 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 13, 14, 18 and 19, claims 13, 14, 18 and 19 are commensurate in scope with claims 4 and 5 (claims 13 and 18 with claim 4; claims 14 and 19 with claim 5). See above for rejection of claims 4 and 5. 

Regarding claim 15, Gordon discloses a computer program product (see at least abstract, Col.1 lines 22-25, 48-51 and Col.2 lines 42-47) comprising a non-transitory computer readable storage medium having program instructions embodied therewith (see at least Col.1 lines 48-60 and Col.2 lines 42-47), the program instructions executable by a computer to cause the computer to perform a method comprising (see at least Col.1 lines 48-60). The rest of claim 15 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 20, claim 20 is commensurate in scope with claim 9. See above for rejection of claim 9.

Claims 2, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US9481367B1) in view of Beggs (US20120025964A1) in further view of Martin (US20150104071A1).
Regarding claim 2, Gordon as modified by Beggs does not explicitly disclose wherein the identifying the set of protective roadway barriers includes one or more of: performing an analysis of the image to identify the set of protective roadway barriers in the area; and performing a comparison of a geographic location of the vehicle based on global positioning system data with a map of the area around the vehicle to identify the set of protective roadway barriers in the area. However, such matter is suggested by Martin (see at least [0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gordon as modified by Beggs to incorporate the teachings of Martin wherein the identifying the set of protective roadway barriers includes one or more of: performing an analysis of the image to identify the set of protective roadway barriers in the area; and performing a comparison of a geographic location of the vehicle based on global positioning system data with a map of the area around the vehicle to identify the set of protective roadway barriers in the area in order to increase accuracy and thereof safety of the disclosure. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each 

Regarding claims 11 and 16, claims 11 and 16 are commensurate in scope with claim 2. See above for rejection of claim 2. 

Claims 3, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US9481367B1) in view of Beggs (US20120025964A1) in further view of Johnston (US20200074862A1).
Regarding claim 3, Gordon fails to discloseDocket No. P201804355US01 Page 27 of 32determining whether one or more protective roadway barriers exist proximate to the one or more detected objects. However, such matter is suggested by Beggs (see at least Figure 8, [0070], [0072], [0074], [0077], [0078] and [0081]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified (see at least Col.8 lines 44-61 and Col.15 lines 53-57); therefore, Beggs’ teachings determining whether one or more protective roadway barriers exist proximate to the one or more detected objects would be very beneficial and useful to Gordon’s disclosure and would increase the safety and reliability of the disclosure.
Gordon as modified by Beggs fails to disclose determining whether one or more potential safety issues regarding one or more detected objects are communicated by one or more other vehicles in the area. However, such matter is suggested by Johnston (see at least abstract, [0003], [0020], [0038], [0039], [0043]-[0045], [0054], [0055], [0058]-[0063] and [0066]-[0075]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gordon as modified by Beggs to incorporate the teachings of Johnston of determining whether one or more potential safety issues regarding one or more detected objects are communicated by one or more other vehicles in the area since they are all directed to avoiding a collision between an object and a vehicle and use of Johnston would further increase safety and reliability of the disclosure by ensuring all necessary potential safety issues are detected. 


Regarding claims 12 and 17, claims 12 and 17 are commensurate in scope with claim 3. See above for rejection of claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the previous PTO-892 form. Specifically, Hara (US20100201509A1; Figure 2 and paragraphs [0010], [0017], [0038], [0046]-[0048], [0080]-[0084]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667